PER CURIAM.
Arkansas inmate Harold Holloway appeals several orders of the district court,1 *861including the dismissal without prejudice of his civil-rights suit for failure to comply with a court order to file an amended complaint, see Fed.R.Civ.P. 41(b). After careful review, we find that the court did not abuse its discretion in dismissing the civil-rights suit, see Smith v. Gold Dust Casino, 526 F.3d 402, 404-05 (8th Cir.2008); in denying Holloway’s request to consolidate a habeas suit with the civil-rights suit; or in denying appointment of counsel, see Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir.2006). The judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, United States District Judge for the Eastern District of Arkansas.